DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 17-23 are pending and examined on the merits.  No new matter is found.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uda (JP 2005230313, machine translation provided by Applicant in IDS filed on 5/8/2019) in view of Kondo (US 2005/0177125).
Re Claim 1, Uda discloses an absorbent article (e.g., Fig. 1) extending in a longitudinal direction and a lateral direction, the article including front region, a crotch region, and a rear region, the article having a first longitudinal side edge and a second longitudinal side edge and further comprising: 
an absorbent insert (best seen in Figs. 2C & 3) having an insert front waist edge and an insert rear waist edge (see Fig. 2C) and comprising an outer cover (backsheet 24 and nonwoven 16), a liner (36), and an absorbent core (21) disposed between the outer cover and the liner (Fig. 3); 
a first waist panel (42) bonded to the absorbent insert and comprising a weakened region (formed by perforations 11, see e.g., Figs. 1-2), the first waist panel having a first waist panel bottom edge, a first waist panel top edge, an outer first waist panel surface, and an inner first waist panel surface (the recited edges and surfaces can be seen in Figs. 2-3), the first waist panel further comprising a first waist band portion (where elastics 12 are) and a first chassis portion (where elastics 13 are), each of the first waist band portion and the first chassis portion comprising one or more elastic elements (12 & 13); and 
a second waist panel (43) coupled to the absorbent insert, wherein the first waist panel is bonded to the second waist panel proximate the first side edge (47, see Fig. 1) of the absorbent article and the second side edge (47) of the absorbent article, 
wherein a first one of the elastic elements of the first waistband portion is spaced laterally from a second one of the elastic elements of the first waistband portion forming a waistband non-elasticized region (waistband portion of hard/rigid portion 41) laterally between the first one of the elastic elements and the second one of the elastic elements ([0034] discloses that elastics 12 & 13 are “finely cut” within the hard/rigid portion 41, thus these elastics are functional elastics only in the left and right portions 45 & 46, laterally separated from each other by the non-elasticized hard/rigid portion 41), and 
wherein the weakened region extends at least partially between the first waist panel bottom edge and the first waist panel top edge and through the waistband non-elasticized region (clearly shown in Figs. 1-2).
Uda does not explicitly disclose that the bonding between the first waist panel and the absorbent insert is through an adhesive region.  Kondo discloses an absorbent article having an absorbent insert (crotch panel 151) that can be attached releasably to one of the waist panels (first and second waist panel 131 & 141) of the article (see e.g., Fig. 4) while being permanently attached to the other waist panel.  In one embodiment, the absorbent insert is releasably attached at one end to one waist panel via patches (400) of adhesive instead of patches of hook/loop material ([0068]).  It would have been obvious to one skilled in the art at the time of filing to modify Uda’s attachment means with that taught by Kondo since the simple substitution of one known element for another to obtain predictable result (e.g., substituting the hook/loop engaging members 15 of Uda with the adhesive patches of Kondo for adhering an absorbent insert to a waist panel) establishes a prima facie case of obviousness (MPEP 2143).
Re Claim 2, Uda also discloses that wherein the waistband non-elasticized region (41) extends longitudinally through the entire first waistband portion (Figs. 1-2).
Re Claim 3, Uda also discloses that wherein a first one of the elastic elements of the first chassis portion is spaced laterally from a second one of the elastic elements of the first chassis portion forming a chassis non-elasticized region laterally between the first one of the elastic elements of and the first chassis portion and the second one of the elastic elements of the first chassis portion (hard/rigid portion 41 is situated between left and right portions 45 & 46, thus separating elastics 13 into left and right segments), and 
wherein the weakened region (perforations 11) extends at least partially between the first waist panel bottom edge and the first waist panel top edge and through the chassis non-elasticized region (Figs. 1-2).
Re Claim 4, Uda also discloses that wherein the chassis non-elasticized region extends longitudinally through the entire first chassis portion (Figs. 1-2).
Re Claim 5, Uda also teaches that wherein the first one of the elastic elements of the first waistband portion and the second one of the elastic elements of the first waistband portion each comprise elastic strands (see figures, [0047]).
Re Claim 6, Uda and Kondo teach the absorbent article of claim 1, but neither reference expressly teach wherein the waistband non-elasticized region comprises a waistband non-elasticized region lateral width of between about 2 mm and about 20 mm.  However, Uda provides guidance to one skilled in the art that the width of the non-elasticized region can vary ([0056]) “embodiment shown in Fig. 4(a) … the narrow rigid portion 55”).  Examiner notes that because the general conditions of the claims are disclosed in the cited prior art, it is not inventive to discover the optimum or workable parameters by routine experimentation.  A substantial evidence of the criticality of the claimed parameters is required to rebut a prima facie case of obviousness.  See MPEP 2144.05.
Re Claim 7, Uda also discloses that wherein: 
the first waist panel is coupled to the absorbent insert through a first attachment region (the two engagement members 15 plus the spacing between them, as seen in Figs. 2-3, can be considered as the attachment region) and the second waist panel is coupled to the absorbent insert through a second attachment region (implied in the figures and [0053] discloses how the article can be removed from a user), the first attachment region comprising an attachment region top edge, an attachment region bottom edge, attachment region longitudinal side edges, and an overall attachment region area (the edges can be seen from e.g., Fig. 2C), 
wherein the first attachment region further comprises an adhesive-less region (the space between engagement members 15) extending in a longitudinal direction (seen in Fig. 2), and 
the weakened region (perforations 11) overlaps the adhesive-less region (clearly seen from Fig. 2).
Uda does not explicitly disclose that the second waist panel is coupled to the absorbent insert throughout the second attachment region.  However, a person of ordinary skill has good reason to pursue the known options (the second waist panel being attached to the absorbent insert at every part of the second attachment region or only at some portions of the second attachment region) within his or her technical grasp.  If this leads to the anticipated success (the second waist panel and the absorbent insert are firmly attached to each other), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).
Uda also does not disclose that the attachment regions are adhesive attachment regions.  However, Kondo discloses an absorbent article where the absorbent insert is attached via adhesive to both the front and rear waist panels ([0040] & [0068]).  It would have been obvious to one skilled in the art at the time of filing to modify Uda with Kondo’s attachment means since the selection of a material suitable for its intended use (adhesive for bonding purposes) establishes a prima facie case of obviousness (MPEP 2144.07).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uda and Kondo as applied to claim 1 above, and further in view of Morimoto et al. (US 2013/0317471).
Re Claim 8, Uda teaches the absorbent article of claim 1 but does not teach that wherein the first waist panel comprises a fold proximate the first waist panel top edge, the fold dividing the first waist panel into a first waist panel first portion and a first waist panel second portion, and wherein the weakened region extends through at least part of the first waist panel first portion and the first waist panel second portion.  Morimoto discloses an absorbent article formed of two waist panels (front and back belt portions 52 & 54), wherein the waist panels are formed with a folded waist edge (the free edge of end flap 112 would be the waist panel top edge), thus forming a waist panel first portion and waist panel second portion (e.g., the end flap 112 shown in Fig. 4 can be considered as a first portion and the outer sheet 92 spaced from the end flap 112 by elastics 96 can be considered as the second portion).  It would have been obvious to one skilled in the art at the time of filing to modify Uda with Morimoto’s folding to form a waist edge to ensure the waist elastics are completely enclosed within the waist panel.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Uda and Kondo as applied to claim 1 above, and further in view of Richardson (US H 1,420).
Re Claim 21, Uda and Kondo combine to teach the invention of claim 1 but they do not disclose that the one or more elastic elements of the first waistband portion are held in place within the first waist panel with an elastic adhesive.  Richardson discloses an absorbent article having elastic strands bonded to an adjacent web by elastic adhesive (Col. 18 lines 14-22).  It would have been obvious to one skilled in the art at the time of filing to modify Uda with Richardson since the selection of a material suitable for its intended use (using elastic adhesive for joining elastic elements between two substrates) establishes a prima facie case of obviousness (MPEP 2144.07).
Re Claims 22-23, Uda, Kondo, and Richardson combine to teach the invention to claim 21 but they do not explicitly disclose that the elastic adhesive is zoned such that the weakened region extends through a region of the first waist band portion where the elastic adhesive is absent and that the area of the first waistband portion where the elastic adhesive is present corresponds to the waistband non-elasticized region.  However, since Richardson also discloses that the elastic adhesive is applied intermittently (Col. 18 lines 14-15) and Uda discloses that the elastic elements are attached before cutting/forming the weakened region, it is likely that there would elastic adhesive in the non-elasticized region but not at the weakened region.  It may be desirable to have elastic adhesive in the non-elasticized region to ensure the ends of the elastic strands are held in place and it may be desirable to keep the weakened region free of elastic adhesives such that during cutting, there would not be adhesive oozing out onto the cutting apparatus.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 17-20, the reasons were indicated in Non-Final Office Action mailed on 7/15/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
4 November 2022